Citation Nr: 0725150	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  99-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout and/or 
arthritis of the left upper extremity and both lower 
extremities, claimed as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to service connection for coronary artery 
disease. 

5.  Entitlement to service connection for peripheral vascular 
disease.

6.  Entitlement to service connection for osteoarthritis of 
the hips, legs, feet, arms and shoulders.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hives.

8.  Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus at L5, currently 
evaluated as 60 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision of 
the RO which denied the claim of service connection for gout 
and/or arthritis of the left upper extremity and both lower 
extremities, claimed as secondary to a service-connected 
disability, and denied the claim for an increased rating for 
the service-connected back disability.  The Board remanded 
those claims in November 2001 for additional development.

The veteran subsequently perfected an appeal from a December 
2003 RO decision which, inter alia, denied claims of service 
connection for anemia, diverticulosis, coronary artery 
disease, peripheral vascular disease, osteoarthritis of the 
hips, left, feet, arms and shoulders, and declined to reopen 
a previously denied claim of service connection for hives.  
The veteran submitted a notice of disagreement (NOD) in 
February 2004 addressing those claims as well as the RO's 
December 2003 denial of claims of service connection for post 
traumatic stress disorder (PTSD) and esophagitis.  

In March 2005, the RO granted service connection for PTSD.  
In July 2005, the RO issued a statement of the case (SOC) 
addressing the issues of service connection referred to in 
the NOD, and the issue of service connection for esophagitis 
and a determination that new and material evidence had not 
been presented to reopen a claim of service connection for 
asbestosis (also decided in the December 2003 rating 
decision).  

In August 2005, the veteran perfected his appeal to the 
Board, noting that he was specifically appealing the denial 
of claims of service connection for anemia, anemia, 
diverticulosis, coronary artery disease, peripheral vascular 
disease, osteoarthritis of the hips, left, feet, arms and 
shoulders, and the RO's decision that new and material 
evidence had not been submitted to reopen the previously 
denied claim of service connection for hives.  Thus, since 
the issues of service connection for esophagitis and whether 
new and material evidence has been presented to reopen a 
claim of service connection for asbestosis have not been 
perfected for appellate review, they are not presently in 
appellate status and will not be discussed further.  
38 C.F.R. § 20.202 (2006).   

On the VA Form 9 submitted in August 2005, the veteran refers 
to the effective date for the grant of service connection for 
PTSD in the March 2005 rating decision.  Although it's 
unclear whether that statement is an NOD as to that decision 
or a claim of clear and unmistakable error, the RO has not 
taken any action with regard to that submission from the 
veteran.  As such, it is referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  The veteran's current gouty arthritis did not have its 
onset during active service or within one year of discharge 
from active service, and is not otherwise etiologically 
related to the veteran's service or a service-connected 
disability.  

2.  The veteran's current anemia did not have its onset 
during active service or within one year of discharge from 
active service, and is not otherwise etiologically related to 
the veteran's active service.  

3.  The veteran's current diverticulosis did not have its 
onset during active service and is not otherwise 
etiologically related to the veteran's active service.  

4.  The veteran's current coronary artery disease did not 
have its onset during active service or within one year of 
discharge from service and is not otherwise etiologically 
related to the veteran's active service.  

5.  The veteran's current peripheral vascular disease did not 
have its onset during active service and is not otherwise 
etiologically related to the veteran's active service.  

6.  The veteran's current osteoarthritis of the hips, legs, 
feet, arms and shoulders did not have its onset during active 
service or within one year of discharge from active service 
and is not otherwise etiologically related to the veteran's 
active service.  

7.  The claim for service connection for hives was previously 
denied in a July 1948 RO decision.  The veteran did not 
appeal the decision.

8.  Evidence received since the July 1948 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

9.  The veteran's service-connected post-operative residuals 
of a herniated nucleus pulposus at L5, does not result in 
unfavorable ankylosis of the spine or in complete paralysis 
of the sciatic nerve.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
gout and/or arthritis of the left upper extremity and both 
lower extremities, on a direct basis and as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006). 

2.  The criteria for entitlement to service connection for 
anemia have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, (2006). 

3.  The criteria for entitlement to service connection for 
diverticulosis have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006). 

4.  The criteria for entitlement to service connection for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307 
(2006). 

5.  The criteria for entitlement to service connection for 
peripheral vascular disease have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006). 

6.  The criteria for entitlement to service connection for 
osteoarthritis of the hips, legs, feet, arms and shoulders 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

7.  The July 1948 RO decision that denied service connection 
for hives is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

8.  New and material evidence has not been received to reopen 
a claim for service connection for hives.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

9.  The criteria for an evaluation in excess of 60 percent 
for post-operative residuals of a herniated nucleus pulposus 
at L5, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003), 
Diagnostic Codes 5235-5243 (2006); 4.124a, Diagnostic Code 
8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In connection with the claims service connection for anemia, 
diverticulosis, coronary artery disease, peripheral vascular 
disease, osteoarthritis of the hips, legs, feet, arms and 
shoulders and whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for hives, VA satisfied the duty to 
notify by means of a pre-initial adjudication letter dated in 
November 2002.  VA satisfied the duty to notify with regard 
to the claims of service connection for gouty arthritis and 
increased rating for the low back disability in a post-
initial adjudication letter of November 2002.  Each of the 
letters informed the veteran of the requirements of a 
successful claim (either for service connection or to reopen, 
as well as the claim for increased rating) and of his and 
VA's respective duties in obtaining evidence.  He was asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  The November 2002 letter 
defined new and material evidence and advised the veteran of 
the reasons for the prior denial of the claim of service 
connection for hives and the evidence needed to substantiate 
the underlying claim of service connection for the condition.  
This communication satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice 
as to assignment of disability ratings and effective dates 
was provided to the veteran in a March 2006 letter.  

In this case, § 5103(a) notice was not mandated at the time 
of the initial adjudication of the claims of service 
connection for gouty arthritis and increased rating for the 
low back disability.  As such, the agency of original 
jurisdiction did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Such notice was provided in November 2002, 
subsequent to the Board remand, and the claims were 
thereafter readjudicated in April 2003, July and October 2005 
and March 2007 supplemental statements of the case.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
of the claimed gout condition and the severity of service-
connected low back disability.  VA need not conduct an 
examination with respect to the claims of service connection 
for anemia, diverticulosis, coronary artery disease, 
peripheral vascular disease, osteoarthritis of the hips, 
legs, feet, arms and shoulders and whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for hives decided 
herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case.  The evidence does not show any of the 
claimed conditions occurred in service or were manifest 
during an applicable presumptive period nor is there evidence 
of a nexus between the currently claimed conditions and 
service.  As for the claim to reopen, 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
Thus, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease, primary 
anemia, or arthritis becomes manifest to a degree of at least 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997). 

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal. 

The veteran contends that service connection is warranted for 
the claimed conditions and he maintains that he is suffering 
gout and/or arthritis of the left upper extremity and both 
lower extremities, as secondary to a service-connected 
disability.  

The reports of a service entrance examination in October 1941 
and separation examinations in September and October 1945 are 
negative for any pertinent diagnoses.  Service medical 
records are silent for any complaints or treatment of anemia, 
diverticulosis, coronary artery disease, peripheral vascular 
disease, osteoarthritis of the hips, legs, feet arms and 
shoulders or gout and/or arthritis of the left upper 
extremity and both lower extremities. 

In a June 1948 letter, an officer of the United States Navy 
certified that the veteran was under his charge from October 
1944 to September 1945 while attached to the Naval Air Base 
in Okinawa and injured his back in July 1945, caused by men 
jumping on top of him in a fox hole, during a night air raid.  
The veteran was under medical observation and treatment for 
approximately two months, then transferred back to the States 
and discharged.  In a rating decision dated "July 12, 
1947," service connection was granted and a noncompensable 
rating assigned for a back injury.  The RO noted that it 
specifically considered the July 1948 affidavit.  In 
correspondence to the veteran dated July 29, 1948, notifying 
him of that decision, the RO referred to the affidavit as the 
basis of the grant of service connection. 

Post-service medical records include reports of VA 
examinations conducted as early as January 1950; those 
examinations are also negative for any complaints related to 
the conditions for which the veteran claims service 
connection. 

The report of a January 2003 VA examination noted the 
veteran's description of a broad spectrum of pain concerns 
which appeared most likely related to chronic degenerative 
arthritis at multiple levels.  The diagnoses included chronic 
degenerative arthritis multilevel, cervical, thoracic and 
lumbosacral; probably chronic degenerative hip disease and 
suspect left rotator cuff syndrome.  

A January 2003 VA orthopedic examination included the 
examiner's recitation of the veteran's history of being 
"knocked around quite a bit from [a] blast injuring his 
head, left arm, left leg, and back" and his report of 
increasing pain since that time.  The diagnoses were advanced 
degenerative disk disease of the lumbar spine with facet 
joint arthritis and spinal stenosis with epidural scarring 
and cervical disk disease and facet joint arthritis and 
traumatic arthritis of the knees.  The examiner commented 
that gout or gouty arthritis is not related to the veteran's 
lumbar spine condition, but "cervical disk disease and facet 
joint arthritis and traumatic arthritis of the knees is 
likely as not likely service-connected as a result of his 
duties and explosion injuries."  

VA treatment records include current diagnoses of anemia, 
diverticulosis, coronary artery disease, peripheral vascular 
disease, generalized osteoarthritis and gout.  

A January 2005 chart entry noted that the veteran has chronic 
claudication symptoms, "likely due to both peripheral 
vascular disease and spinal stenosis."  

A July 2005 VA examination for Housebound Status or Aid and 
Attendance included a diagnosis of "Degenerative Arthritis 
(SC)" and "continue [sic] pains aggravate other SC 
conditions."

An October 2005 note from a VA staff physician reported that 
the veteran "has symptoms and x-ray findings most consistent 
with the diagnosis of degenerative osteoarthritis affecting 
his back and left and feet."

The veteran was afforded an examination for VA in January 
2007 at which time the examiner noted that veteran had been 
diagnosed with gouty arthritis and the condition had existed 
for 20 years.  Following examination and review of the 
record, the diagnoses were residual scar, degenerative disc 
disease, spondylosis, facet joint arthritis and decreased 
mobility; and degenerative joint disease of the bilateral 
hips and knees and gouty arthritis.  The examiner offered the 
following opinion:  there is no relation between the 
veteran's herniated nucleus pulposus and lumbar spine 
arthritis and his gouty arthritis or arthritis in his lower 
extremities.  The rationale for this is "that there is no 
medical pathophysiology between these two disease 
processes."

The only evidence linking the veteran's current gout and/or 
arthritis of the left upper extremity and both lower 
extremities, anemia, diverticulosis, coronary artery disease, 
peripheral vascular disease and osteoarthritis of the hips, 
legs, feet, arms and shoulders to service is the veteran's 
own assertion.  As a layperson he is not competent to offer 
medical evidence of the etiology of his current shoulder 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds no evidence of the claimed conditions during 
service or disease as a result of service.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
In addition, as there is no evidence of arthritis affecting 
any of the joints, primary anemia, or coronary artery disease 
within one year after discharge from service, the provisions 
of 38 C.F.R. § 3.307 and 3.309(a) are inapplicable.  Thus, 
the Board finds no medical opinion or showing of chronicity 
to link the veteran's claimed conditions to service.  

The January 2003 and January 2007 VA examinations 
specifically address the arthritis claims and include 
opinions that there is no relationship between the service-
connected back condition and gouty arthritis or arthritis in 
the lower extremities.  Although the January 2003 examiner 
also opined that "cervical disk disease and facet joint 
arthritis and traumatic arthritis of the knees is likely as 
not likely service-connected as a result of his duties and 
explosion injuries," the Board finds that opinion of no 
probative value.  The examiner related the conditions to 
injuries suffered in an explosion during service; however, 
there is no indication in the service medical records that 
the veteran sustained such an injury and an affidavit 
submitted after service reports that the back injury was 
sustained when men fell on the veteran's back while he was in 
a fox hole.  Because the facts provided by the veteran to the 
examiner are inaccurate and contradicted by other facts in 
the record, the Board may reject that medical opinion.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claims of 
service connection for gout and/or arthritis of the left 
upper extremity and both lower extremities, anemia, 
diverticulosis, coronary artery disease, peripheral vascular 
disease and osteoarthritis of the hips, legs, feet, arms and 
shoulders must be denied.

New and Material Evidence 

In a decision dated in July "1947," with notice to the 
veteran dated in July 1948, the RO denied the claim for 
service connection for hives.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the decision 
became final because the veteran did not file a timely appeal 
of the decision.

The claim for entitlement to service connection for hives may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The RO characterized a 
copy of a May 1946 VA letter to the veteran and a December 
2001 statement received from the veteran in July 2002 as a 
claim to reopen.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records.  
The evidence showed that the veteran had hives (urticaria) 
noted in service, but there were no residuals.  

In support of his application to reopen, the veteran 
submitted a 1946 adjudication form noting that he had been 
treated for hives during service and a December 2001 VA chart 
entry noting that the veteran wanted his history of 
intermittent rash entered into his medical records.  The 
veteran reported at that time that he had had intermittent 
wheals since childhood, but does not know the allergic 
triggers.  The rash was reportedly all over his body, would 
last 24 hours and was relieved by over the counter 
medication.  On current physical examination, there was no 
rash.  The assessment was intermittent hives, likely 
allergic.  

The Board finds that the evidence received since the last 
final decision is not material and does not raise a 
reasonable possibility of substantiating the claim.  The 
adjudication record is cumulative as it indicates that the 
veteran was treated for hives in service; information 
considered at the time of the prior final rating decision.  
The recently submitted clinical record does not demonstrate 
that the veteran suffers hives or a skin rash as a result of 
service.  In fact, the record appears to indicate that the 
veteran's skin complaints pre-existed service.  The record 
also shows that there was no current evidence of a skin rash.  
The recently submitted evidence does not show that the 
veteran incurred a disability as a result of hives in 
service.  Accordingly, it does not constitute evidence that 
either relates to an unestablished fact or raises a 
reasonable possibility of substantiating the claim.  The 
claim for service connection for hives therefore cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain, 11 
Vet. App. at 127.  Additionally, the veteran's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS). 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.

A supplemental statement of the case issued in October 2005 
provided the veteran with notice of the amended regulations, 
and he was given a 60-day opportunity to submit additional 
evidence or argument.  The veteran has not responded with 
additional evidence.  In fact, in statements received in 
April and September 2006, he specifically indicated that he 
had no further evidence to submit.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected post-operative residuals of a 
herniated nucleus pulposus at L5, have been evaluated as 60 
percent disabling since November 1995.  

Diagnostic Code 5285 provided a 100 percent rating for 
evidence of a fracture of the vertebra, with cord 
involvement.  38 C.F.R. § 4.7a, Diagnostic Code 5285 (2002).  

Diagnostic Code 5286 provided a 100 percent rating for 
unfavorable ankylosis of the spine, with marked deformity.  
38 C.F.R. § 4.72a, Diagnostic Code 5286 (2002).  

Diagnostic Code 5292 provided a maximum evaluation of 40 
percent for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Rating Schedule also provided a 60 percent evaluation for 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5293 (2002).

Diagnostic Code 5295 provided a maximum evaluation of 40 
percent for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003. 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003. 

The veteran is currently rated under former Diagnostic Code 
5293 for pronounced IDS and is receiving the maximum 
disability rating available under any of the former 
applicable Diagnostic Codes, 60 percent.  Review of the 
medical evidence demonstrates there is no evidence of 
fracture of the veteran's vertebrae or complete bony fixation 
(ankylosis) of the lumbar spine to allow for rating under 
former Diagnostic Codes 5285 or 5286.  This leaves 
consideration of a 100 percent rating under the General 
Formula for unfavorable ankylosis of the entire spine and the 
question of whether any associated objective neurologic 
abnormalities should be evaluated separately under an 
appropriate diagnostic code.  In addition, as noted in the 
November 2001 Board remand, consideration of an 80 percent 
rating for complete paralysis of the sciatic nerve will also 
be considered.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As detailed above, unfavorable ankylosis is defined by 
regulation as a condition in which the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the several specific difficulties.  The medical 
evidence in the case does not show that the veteran's spine 
is unfavorably ankylosed.  

At a January 2003 orthopedic examination range of motion was 
reported as flexion from 10 to 30 degrees; extension from -10 
to 0 degrees; lateral flexion to 10 degrees and rotation to 
15 degrees.  On examination in July 2005, the veteran had a 
generalized kyphotic posture and range of motion was limited 
to 0 degrees of extension, considered consistent with his 
kyphotic posture, with 25 degrees of forward flexion.  On VA 
examination in January 2007, the examiner specifically noted 
that there was no ankylosis of the lumbar spine.  Range of 
motion was reported as flexion to 45 degrees; extension to 5; 
right and left lateral flexion to 30 degrees; and right and 
left rotation to 10 degrees.  The evidence thus shows that 
the veteran's spine is not fixed in either flexion or 
extension and there is no evidence that his spinal posture 
results difficulty walking because of a limited line of 
vision; 



restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Thus, an increased rating based on 
unfavorable ankylosis is not warranted.  

The Board also finds that assignment of an 80 percent rating 
for complete paralysis of the sciatic nerve is not warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, 
complete paralysis is shown if the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  The medical 
evidence does not show such findings.  

The January 2003 neurological examination included the 
examiner's observation that there were no features that 
specified the presence of radiculopathy at any level.  On 
orthopedic examination that same month, range of motion of 
the right knee was extension to 0 degrees, flexion to 120 
degrees.  The left knee extended to 0 degrees, with flexion 
to a maximum of 115 degrees, with pain from 90 degrees 
onward.  A January 2007 examination for VA noted flexion to 
100 degrees and extension to 0, in both knees.  The examiner 
specifically noted that there was no evidence on radiating 
pain on movement.  Thus, an increased rating under Diagnostic 
Code 8520 is not warranted.   

Consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. § 4.40 and § 4.45 are not for application because 
the veteran's service-connected back disability is already 
rated at the maximum rating for limitation motion.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Further, DeLuca 
considerations are not for application to a disability rating 
under Diagnostic Code 8520 as that code pertains to 
neurological disabilities.  See 38 C.F.R. §§ 4.40, 4.445.  

Accordingly, as the preponderance of the evidence of record 
is against the claim for a disability rating in excess of 60 
percent for service-connected post-operative 



residuals of a herniated nucleus pulposus at L5, the appeal 
must be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for gout and/or arthritis of the left 
upper extremity and both lower extremities, claimed as 
secondary to a service-connected disability, is denied.  

Service connection for anemia is denied. 

Service connection for diverticulosis is denied.

Service connection for coronary artery disease is denied. 

Service connection for peripheral vascular disease is denied.

Service connection for osteoarthritis of the hips, legs, 
feet, arms and shoulders is denied.

New and material evidence has not been received; the claim 
for service connection for hives is not reopened. 

Entitlement to an evaluation in excess of 60 percent for 
post-operative residuals of a herniated nucleus pulposus at 
L5 is denied.   


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


